Citation Nr: 0717958	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-04 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

1. Entitlement to an initial rating in excess of 50 percent 
for service-connected post-traumatic disorder (PTSD) prior to 
February 19, 2005. 

2.  Entitlement to an increased rating in excess of 70 
percent for service-connected PTSD beginning on February 19, 
2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1953 to 
December 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an September 2004 RO rating decision, 
that granted the veteran entitlement to service connection 
for PTSD and rated this disorder as 50 percent disabling, 
effective June 30, 2004. 

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The veteran testified in a video hearing before the 
undersigned Veteran's Law Judge in January 2006. 

In March 2006 the Board remanded the case back to the RO for 
further development.  The RO issued a November 2006 
Supplemental Statement of the Case (SSOC) and a November 2006 
rating decision that increased the rating from 50 percent to 
70 percent for the service-connected PTSD, effective on 
February 19, 2005, the date of the VA PTSD examination that 
revealed that the veteran's condition was severe.  

Inasmuch as a rating higher than 70 percent for the service-
connected PTSD is available, and inasmuch as a claimant is 
presumed to be maximum available benefit for a given 
disability, the claim for higher ratings, as reflected on the 
title page, remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  For the entire pendency of this appeal the veteran's 
service-connected PTSD has been productive of a disability 
picture that more nearly approximates that of occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 70 
percent, but not more, for the service-connected PTSD are met 
prior to February 19, 2005.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 4.7, 4.130 including 
Diagnostic Code 9411 (2006).  

2.  The criteria for a rating in excess of 70 percent for 
PTSD beginning on February 19, 2005, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 
4.132, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO and the Appeals Management Center (AMC) 
have obtained records of treatment reported by the veteran 
and afforded him multiple VA examinations addressing his 
PTSD.  Moreover, there is no indication from the claims file 
of additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
was met in letters issued in July 2004 and April 2006.  By 
these letters, the veteran was notified of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) 
(any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption).
  
In the April 2006 letter, the veteran was also advised to 
submit additional evidence to the AMC, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the more comprehensive April 2006 VCAA letter was 
issued subsequent to the appealed rating decision.  However, 
this letter was followed up by a readjudication of the 
veteran's claim in November 2006.  Accordingly, there remain 
no procedural concerns in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, these 
matters were fully addressed in the April 2006 VCAA letter.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Prior to February 19, 2005, the veteran was evaluated as 50 
percent disabling for his service-connected PTSD and 
beginning on February 19, 2005, the veteran is evaluated as 
70 percent disabling for his service-connected PTSD. 

In July 2004, the veteran had an evaluation at a VA facility.  
He reported that his sleep was fragmented and that he would 
kick and strike out while he slept.  He noted an estimated 
nine hours of nocturnal sleep, he retired around 9 pm to 10 
pm and would wake around 8:30 am to 9 am.  He described a 
pretty good appetite and reported that he experienced combat 
nightmares three to four times per week. 

Additionally, the veteran indicated that he was often sad and 
would think about the soldiers in Iraq and what happened to 
him.  He endorsed anxiety and reported that he got nervous a 
lot of times.  Additionally, he described flashbacks and 
intrusive recollections and stated that he often saw the 
image of when he was in the minefield when he saw an 
officer's head be blown off and the body just flickered.  

Furthermore, the veteran reported that he tried to avoid 
reminders of Vietnam and war movies.  He indicated that it 
took him along time to get over flinching when he heard rifle 
shots and that he still jumped at loud noises.  Also, he 
noted that he isolated himself and had a tendency to just 
want to be alone and that he sometimes had trouble 
concentrating. 

Finally, the veteran reported that he had a breakdown and was 
hospitalized for depression in 1990 and in March 2002 he 
overdosed on extra strength Tylenol and was hospitalized.  

The examiner noted that the veteran was alert, cooperative, 
neatly dressed and groomed and had a constricted affect and a 
mood that was anxious and occasionally dysphonic when he 
described combat.  Also, the examiner indicated that the 
veteran's speech was unremarkable and that he did not have 
any suicidal or homicidal ideations.  A Global Assessment of 
Functioning (GAF) score of 60 was assigned. 

Subsequently, the veteran had a VA PTSD examination in August 
2004.  He reported during the examination that he was anxious 
and worried.  Also, he indicated that after he returned from 
Vietnam he would search his house for booby traps.  He 
further reported flashbacks related to certain sounds and 
smells, as well as frequent crying and irritability.  In 
terms of treatment, he described two previous 
hospitalizations, use of Prozac, and participation in PTSD 
group therapy.  He stated that he preferred to be alone 
although he did have friends who were veterans because other 
veterans "don't think I'm weird when I talk about this 
stuff."

The examiner stated that the veteran was oriented and 
answered questions in a spontaneous and candid manner.  The 
examiner noted that the veteran's long and short-term memory 
appeared to be within normal limits.  Additionally, the 
examiner indicated that there were no perceptional or thought 
disorders noted and that the veteran reported that he never 
experienced homicidal thoughts.  Furthermore, the examiner 
noted that the veteran reported that he did not currently 
experience any suicidal ideations. The examiner diagnosed the 
veteran with chronic and severe PTSD and assigned a GAF of 
40.  

In October 2004 a VA psychologist submitted a statement on 
behalf of the veteran.  This psychologist stated that he 
evaluated and treated the veteran for the past year and that 
the veteran's PTSD was chronic, severe, and that it rendered 
him unemployable.  The psychologist further indicated that 
the veteran had occupational and social impairment with 
deficient in most areas of his life including work, family 
relations, judgment, thinking, mood, and behavior.  
Additionally, the psychologist stated that the veteran had 
periodic suicidal and homicidal thoughts, when provoked, and 
at times was easy to provoke.  Other noted symptoms included 
continuous anxiety and depression affecting the veteran's 
ability to function appropriately or effectively, difficulty 
in adapting to stressful circumstances, and an inability to 
establish and maintain effective relationship with others.  
The psychologist stated that the veteran's behavior, 
emotions, and cognitions were unreliable and unpredictable 
due to his condition.  Also, the psychologist noted that in 
response to triggering stimuli with severe anxiety, intrusive 
thoughts, flashbacks, and anger-irritability, the veteran had 
increased probability of harm to himself and others while 
ignoring work or safety rules, and he responded as if in a 
life or death situation.  A GAF score of 49 was assigned.

In February 2005, the same VA psychologist submitted a second 
statement.  The VA psychologist stated that he had been the 
veteran's treating clinical psychologist for many months and 
the veteran was severally disabled and unemployable due to 
his service-connected PTSD.  The VA psychologist further 
noted that the veteran had severe anxiety periods that 
resulted in behavior, emotions, and cognitions that were 
unreliable and unpredictable and that the veteran's stress 
tolerance was very low; to require the veteran to work would 
increase the probability of harm to self and others.  
Additionally, the VA psychologist stated that if the veteran 
experienced intrusive thoughts, flashbacks, and severe 
anxiety-depression-irritability, the veteran had increased 
probability of harm to himself and others, and reacted as if 
in a life or death situation, and ignored any work or safety 
rules.
  
The VA psychologist further noted that the veteran had 
periods of thoughts of suicide and homicide if provoked and 
at times was easily provoked.  Finally, the VA psychologist 
opined that the veteran's cognition varied so that when the 
veteran did experience daily symptoms, his memory, 
concentration, comprehension, and judgment were affected to 
the point that he had to have help with daily activities from 
others.  A GAF score of 45 was assigned. 

In February 2005 the veteran had a VA examination, with an 
examiner who reviewed the claims file.  The veteran reported 
that that he had some problems in the relationship with his 
wife because of irritability and a tendency to emotionally 
detach and withdraw.  He described a fair relationship with 
his sons and grandchildren but reported that he sometimes 
withdraws from them as well.  Also, he reported he had one 
close friend that he saw about once a month.  He further 
noted that he walked with his wife, went to church about once 
a week and would eat out with his wife about once a week.  

The veteran described flashbacks about Vietnam about one to 
two times per week that were triggered by war coverage on 
television, concentration problems, helplessness associated 
with the situation in Iraq, intrusive thoughts about Vietnam 
every couple of days, nightmares about Vietnam four to six 
times a week resulting in him falling out of bed and had hurt 
himself numerous times related to this.  His affect was 
constricted, and he described emotional detachment from 
others.  

The VA examiner noted that the veteran was alert, oriented, 
and attentive.  The examiner indicated that the veteran's 
mood appeared to be quite depressed and anxious and that his 
affect was constricted.  The veteran's speech reflected 
anxiety, and there was some psychomotor agitation.  The VA 
examiner noted that the veteran's eye contact was fair, that 
he was cooperative with the examiner, and that the veteran's 
thought process was circumstantial.  The examiner noted that 
the veteran did not have any delusional content or current 
suicidal or homicidal ideations.  The examiner noted that the 
veteran's memory was intact for immediate, recent and remote 
events but the veteran had problems with concentration. 

The VA examiner also opined that the veteran's social 
adaptability and interactions with others was considerably 
impaired.  The examiner noted that the veteran's ability to 
maintain employment and perform job duties in a reliable, 
flexible, and efficient manner appeared to be severely 
impaired.  The examiner further indicated that he would 
estimate the veteran's level of disability to be in the 
severe range.  The examiner assigned a GAF of 50. 

The veteran had a VA PTSD examination in October 2006, with 
an examiner who reviewed the claims file.  He reported that 
he had a fair relationship with his wife and a good 
relationship with his sons and grandchildren.  He denied that 
he had any close friends but he did report that he had three 
to six casual friends that he saw once a week if he went to 
church and that others he saw once a month.  

Upon examination, the veteran was alert, oriented, and 
attentive.  He had a depressed mood and a constricted affect, 
with speech that was somewhat difficult to understand at 
times.  There was mild evidence of psychomotor agitation but 
good eye contact.  His thought process was devoid of auditory 
or visual hallucinations, with no evidence of delusional 
content, although he did report "some symptoms" in the 
context of nightmares and flashbacks.  He denied current 
suicidal or homicidal ideation but did report a history of a 
suicide attempt in 2000 or 2001.  Memory was intact, but he 
was not able to concentrate well enough to spell "world" 
backwards or to interpret a proverb.  Intelligence was noted 
to be in the average range, and he had "partial insight" 
into his current condition.  A GAF score of 49 was assigned.

In a concluding paragraph, the examiner noted that the 
veteran had flashbacks of Vietnam three to four times per 
week and nightmares about Vietnam four to five times per 
week.  The veteran also described an exaggerated startle 
reaction to loud noises and a general hypervigilant style.  
He reported low energy and motivation.  The examiner 
determined that, in terms of his social adaptability and 
interactions with others, there appeared to be considerable 
impairment.  In terms of the ability to maintain employment 
and perform job duties in a reliable, flexible, efficient 
manner, there was severe impairment.  Overall, the level of 
disability appeared to be in the "severe range."

The ratings for the service-connected PTSD have been assigned 
under the provisions of 38 U.S.C.A. § 4.130, Diagnostic Code 
9411.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

Preliminarily, the Board finds that the increase to 70 
percent should be assigned for the entire pendency of the 
appeal and not just for the period beginning on February 19, 
2005.  The Board has reached this conclusion based on the 
aforementioned August 2004 VA examination report and the 
statements from the veteran's psychologist, which indicate 
severe symptoms.  The Board has determined that this 
description of the severity of the veteran's disorder is 
substantially more consistent with the criteria for a 70 
percent evaluation than those for a 50 percent evaluation.  
The question now for the Board is whether there is evidence 
to support a full grant of a 100 percent evaluation.

In this regard, the Board notes a total absence of evidence 
showing most symptoms for a 100 percent evaluation, 
specifically including gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The question remains as to whether there is total social and 
occupational impairment, however, and the veteran has been 
assigned some notably low GAF scores during the pendency of 
this appeal.  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), GAF scores between 31 and 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  GAF 
scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

The GAF scores assigned are indicative of markedly different 
levels of severity.  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  

Nevertheless, the Board also notes that the veteran's VA 
psychologist noted in two statements that the veteran's PTSD 
rendered him unemployable.  These statements run counter to 
the veteran's most recent VA examination reports, however, 
which indicate that he has severe impairment in occupational 
functioning but do not reflect total occupational impairment.

In comparing the psychologist's statements with the 
examination reports, the Board notes that the psychologist's 
statements are relatively brief, with no references to the 
treatment history of the veteran as contained in his claims 
file.  By contrast, the examination reports are extensive 
and, importantly, contain conclusions substantiated following 
a claims file review.  

In this regard, the Court has long held that the probative 
value of a medical opinion largely depends upon the extent to 
which such an opinion was based on a thorough review of a 
veteran's medical history, as contained in his claims file.  
In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).    

The Board also notes that the veteran has been receiving 
individual unemployability since October 22, 2004, but this 
determination was made on the basis of not only PTSD but also 
other service-connected disorders including pulmonary 
fibrosis with chronic obstructive pulmonary disease, 
degenerative joint disease of the lumbar spine, hiatal hernia 
with gastroesophageal reflux disease, scars status post 
appendectomy, hypertension, and sinusitis.  

Accordingly, on balance, the Board finds that the record does 
not substantiate total social and occupational impairment and 
is clearly devoid of the remaining criteria for a 100 percent 
evaluation.  As such, there exists no schedular basis for 
such a rating.

The Board has thus concluded that an increase to 70 percent 
for PTSD is warranted for the period prior to February 19, 
2005, but a higher evaluation is not warranted for any period 
of time during the pendency of this appeal.  This 
determination represents a partial grant.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating of 70 percent, but not higher, for the service-
connected PTSD is granted prior to February 19, 2005, subject 
to the regulations controlling the award of VA monetary 
benefits.  

An increased rating in excess of 70 percent for the service-
connected PTSD beginning on February 19, 2005 is denied. 


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


